Filed Pursuant to Rule 424(b)(5) File No. 333-132594 Prospectus Supplement (To Prospectus dated March 30, 2006) Warrants to Purchase 4,993,379 Shares of Common Stock 4,993,379 Shares of Common Stock You should read this prospectus supplement and the accompanying prospectus carefully before you invest. Both documents contain information you should consider carefully before making your investment decision. Pursuant to this prospectus supplement and the accompanying prospectus, we are offering warrants to purchase4,993,379 shares of our common stock toCredit Suisse Managment LLC, SOLA LTD and Solus Core Opportunities Master Fund Ltdat an exercise price of $0.92 per share, subject to adjustment, for an aggregate purchase price equal to $49,933.79.We are issuing the warrants in connection with our entry into the First Amendment to Amended and Restated Credit Agreement and Waiver, dated as of January 14, 2009, among Rentech Energy Midwest Corporation, Rentech, Inc. and the Lenders and Agents identified therein, which amendment grants the lenders the right to purchase the warrants described herein.The initial purchasers of the warrants are affiliates of the Lenders under the Credit Agreement. Subject to the terms and conditions thereof, the warrants may be exercised for 75% of the shares of common stock subject thereto (as may be adjusted, the “initial shares”), at any time during the period commencing on the date of issuance and ending on the close of business on the fifth anniversary of the date of issuance.In addition to the initial shares and subject to the terms and conditions thereof, the warrants may be exercised for the remaining 25% of the shares of common stock subject thereto (as may be adjusted, the “deferred shares”), at any time during the period commencing on July 1, 2009 and ending on the maturity date of the Credit Agreement, as the same may be extended pursuant to the terms thereof as in effect on the date of issuance.However, if all amounts due under the Credit Agreement, including the entire principal amount of the loans under the Credit Agreement, together with all accrued and unpaid interest thereon plus the applicable Payment Premium under the Credit Agreement are paid in full by us prior to July 1, 2009, the holders will have no right to purchase the deferred shares. This prospectus supplement also covers the offer and sale by us to the holders of warrants of up to 4,993,379 shares of common stock upon the exercise of the warrants. Our common stock is traded on the NYSE Alternext US under the symbol “RTK.” We intend to use the net proceeds from the sale of the warrants offered by this prospectus supplement for general corporate purposes. We expect to issue the warrants on or about January 14, 2009.On January 13, 2009, the closing price of our common stock on the NYSE Alternext US was $0.72 per share. Investing in our securities involves certain risks.See “Risk Factors” beginning on page 2 of the accompanying prospectus. You should rely only on the information provided or incorporated by reference in this prospectus supplement and the accompanying prospectus.We have not authorized anyone else to provide you with different information. You should not assume that the information in this prospectus supplement and the accompanying prospectus is accurate as of any date other than the date on the front of these documents. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus supplement or the accompanying prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The date of this prospectus supplement is January 14, 2009. TABLE OF CONTENTS Prospectus Supplement Page DESCRIPTION OF COMMON STOCK S-1 DESCRIPTION OF WARRANTS S-2 CERTAIN PROVISIONS OF COLORADO LAW AND OUR CHARTER AND BYLAWS S-3 INCORPORATION OF CERTAIN DOCUMENTS BY REFERENCE S-5 WHERE YOU CAN FIND MORE INFORMATION ABOUT RENTECH S-6 LEGAL MATTERS S-6 Prospectus dated March 30, 2006 (from Registration Statement File Number 333-1325594) ABOUT THIS PROSPECTUS 1 RENTECH, INC. 2 RISK FACTORS 2 CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS 3 RATIO OF EARNINGS TO FIXED CHARGES 3 USE OF PROCEEDS 3 PLAN OF DISTRIBUTION 4 DESCRIPTION OF DEBT SECURITIES 6 DESCRIPTION OF WARRANTS 15 DESCRIPTION OF COMMON STOCK 16 DESCRIPTION OF PREFERRED STOCK 17 DESCRIPTION OF DEPOSITARY SHARES 19 CERTAIN PROVISIONS OF COLORADO LAW AND OUR CHARTER AND BYLAWS 20 LEGAL MATTERS 23 INTERESTS OF NAMED EXPERTS AND COUNSEL 23 EXPERTS 23 WHERE YOU CAN FIND MORE INFORMATION ABOUT RENTECH 23 INCORPORATION OF CERTAIN DOCUMENTS BY REFERENCE 24 S-i DESCRIPTION OF COMMON STOCK The following description of our common stock and the section entitled “Certain Provisions of Colorado Law and Our Charter and Bylaws” are only summaries.We encourage you to read our Amended and Restated Articles of Incorporation (our “Amended Articles”) and Bylaws, as further described in the section entitled “Certain Provisions of Colorado Law and Our Charter and Bylaws,” and the full texts of which have been filed as exhibits to the periodic reports previously filed with the SEC by us.See “Where You Can Find More Information About Rentech” on page S-6.This summary does not purport to be complete and is subject and qualified in its entirety by reference to our Amended Articles and Bylaws, which are incorporated by reference in this prospectus supplement.As of the date of this prospectus supplement, our Amended Articles authorize us to issue 250,000,000 shares of our common stock, $0.01 par value per share.As of December 31, 2008, there were 166,445,972 shares of our common stock outstanding.All outstanding shares of the common stock are fully paid and nonassessable. Voting Each share of common stock is entitled to one vote at all shareholders’ meetings.A quorum for purposes of meetings of common shareholders consists of a majority of the issued and outstanding shares of common stock.Once a quorum is established, action of a routine natureis approved if votes cast by common shareholders favoring the action exceed the votescast opposing the action.Under our Amended Articles, if we issue a class or series of voting stock in addition to our common stock, actions on routine matters would be approved if votes cast within each voting class or series favoring the action exceeds votes cast within each voting class or series opposing the action.Our common stock does not have cumulative voting rights in the election of directors.Our board of directors is divided into three classes, with the members of each class to be elected annually for three-year terms.The holders of our common stock may not take action by written consent in lieu of a meeting and must take any action at a duly called annual or special meeting of shareholders unless the consent is unanimous. Subject to the rights of the holders of any series of preferred stock, at a meeting of shareholders called expressly for that purpose, the entire board of directors or any lesser number may be removed, with cause, by a vote of the holders of the majority voting power of our capital stock entitled to vote in the election of directors.However, the affirmative vote of holders of at least two-thirds of the voting power of our capital stock entitled to vote in the election of directors is required to remove directors for other than cause. Our Amended Articles provide that, whenever a vote of a specified percentage of outstanding capital stock entitled to vote is required under Colorado law or the Amended Articles to approve a specified corporate transaction or proceeding, then the affirmative vote of that percentage of voting power of each class entitled to vote is also required. An amendment to our Amended Articles requires the affirmative votes of the following: (1) at least a majority of the voting power of each class entitled to vote on the amendment; (2) in the case of an amendment changing the denial of preemptive rights, one vote per common share, no cumulative voting or the rights of common stock to share equally dividends (if any) declared on the common stock, or changing the required vote on such an amendment, two-thirds of the voting power of each class entitled to vote on the amendment; and (3) in the case of an amendment changing the provisions on directors including their removal, or changing the required vote on such an amendment, two-thirds of the voting power of each class entitled to vote on the amendment. Dividend and Liquidation Rights Subject to the rights and privileges relating to any outstanding shares of our preferred stock, all outstanding shares of common stock share equally in dividends and upon liquidation.Dividends are payable at the discretion of the board of directors at such time and in such amounts as they deem advisable, subject, however, to the provisions of the laws of the State of Colorado. Miscellaneous Our common stock has no preemptive, subscription or conversion rights, and there are no redemption or sinking fund provisions applicable to our common stock.Our board of directors is authorized to issue shares of common stock without approval of shareholders.The rights and privileges of our common stock may be subordinate to the rights and preferences of any of our preferred stock. S-1 For a description of the provisions of our Amended Articles and Bylaws that could have an effect of delaying, deferring or preventing a change in control of us and that would operate only with respect to an extraordinary corporate transaction involving us (or any of our subsidiaries), see the description in this prospectus supplement under the heading, “Certain Provisions of Colorado Law and Our Charter and Bylaws.” The transfer agent of our common shares is Computershare Trust Company, N.A. Our shares of common stock are listed on the NYSE Alternext US under the symbol “RTK”. DESCRIPTION OF WARRANTS Each warrant represents the right to purchase shares of our common stock at an exercise price equal to $0.92 per share, subject to adjustment as described below.Subject to the terms and conditions thereof, the warrants may be exercised for 75% of the shares of common stock subject thereto (as may be adjusted, the “initial shares”), at any time during the period commencing on the date of issuance and ending on the close of business on the fifth anniversary of the date of issuance.In addition to the initial shares and subject to the terms and conditions thereof, the warrants may be exercised for the remaining 25% of the shares of common stock subject thereto (as may be adjusted, the “deferred shares”), at any time during the period commencing on July 1, 2009 and ending on the maturity date of the Credit Agreement, as the same may be extended pursuant to the terms thereof as in effect on the date of issuance.However, if all amounts due under the Credit Agreement, including the entire principal amount of the loans under the Credit Agreement, together with all accrued and unpaid interest thereon plus the applicable Payment Premium under the Credit Agreement, are paid in full by us prior to July 1, 2009, the holders will have no right to purchase the deferred shares. The warrants may be exercised by sending us a form of election for purchase of shares (attached to the warrant) together with payment in full of the exercise price by certified check or money order payable in United States currency; provided that, in certain situations described below,the holdermayonly exercisethe warrantsby a “cashless” exercise method, whereby the holder of the warrant would receive a net number of shares pursuant to the formula contained in the warrant. If we effect certain stock-based distributions or changes in our capital structure, such as a stock split or consolidation or stock dividend to all stockholders, then we have agreed to adjust the exercise price and/or number of shares purchasable under the warrants as required in the warrant to preserve the rights of the warrant holders.If in certain circumstances we enter into a merger,consolidation, sale of substantially all assetsor other reorganization or there is a completed tender offer or exchange offer for our shares, we have agreed that the warrants will become exercisable for the securities, cash or propertywhich the holder would have received if the holder had exercised in full immediately prior to such event. We have agreed to notify the warrant holder of any time that we are unable to issue the warrant shares without a restrictive legend or if, upon issuance for cash, the warrant shares would be "restricted securities" under Rule 144(a) of the Securities Act, in any such case because (a) the SEC has issued a stop order with respect to an effective registration statement registering the warrant shares, (b) the SEC otherwise has suspended or withdrawn the effectiveness of such registration statement, either temporarily or permanently, (c) we have suspended or withdrawn the effectiveness of such registration statement, either temporarily or permanently, or (d) otherwise.We have agreed to promptly notify the warrant holder of the cessation of any of the events described above that prevent the exercisability of the warrant. No fractional common shares will be issued in connection with the exercise of a warrant. In lieu of fractional shares, we have agreed to pay the holder an amount in cash equal to the fractional amount multiplied by the exercise price of the warrant. A warrant may be transferred by a holder in whole or in part without our consent by the holder executing an assignment in the form attached to the warrant and upon payment of any necessary tax or other governmental charge imposed upon such transfer. S-2 The warrants will not be listed on any securities exchange or automated quotation system, and we do not intend to arrange for any exchange or quotation system to list or quote the warrants. This is a brief description of the material features of the warrants, not a complete a statement of all the terms. We have included the form of warrant as an exhibit to our Current Report on Form 8-K, which we will file with the SEC in connection with closing on the sale of the warrants.See “Where You Can Find More Information About Rentech” on page S-6. CERTAIN PROVISIONS OF COLORADO LAW AND OUR CHARTER AND BYLAWS The following summarizes certain provisions of our Amended Articles and Bylaws.The summary does not purport to be complete and is subject to and qualified in its entirety by reference to our Amended Articles and Bylaws, copies of which are on file with the SEC as exhibits to the periodic reports previously filed by us.See “Where You Can Find More Information” in this prospectus supplement. General.Certain provisions of our Amended Articles and Bylaws could make our acquisition by a third party, a change in our incumbent directors, or a similar change of control more difficult, including: ● an acquisition of us by means of a tender or exchange offer; ● an acquisition of us by means of a proxy contest or otherwise; or ● the removal of a majority or all of our incumbent directors. These provisions, which are summarized below, are likely to discourage certain types of coercive takeover practices and inadequate takeover bids. These provisions are also designed to encourage persons seeking to acquire control of us to first negotiate with our board of directors. These provisions of our Amended Articles and Bylaws may also be significant for corporate matters. Classified Board.Our Amended Articles provide that when our board of directors consists of six or more directors, the directors must be divided into three classes, as nearly equal in number as possible, with the members of only one class to be elected annually for a three-year term. There are currently seven seats on our board of directors, divided into three classes, two of which include two directors and one of which currently includes three directors. Election and Removal of Directors.Our Amended Articles and Bylaws require that directors may be removed without cause only with the approval of holders of two-thirds of the voting power of our outstanding capital stock entitled to vote in the election of directors.Under our Amended Articles and Bylaws, any vacancy on our board of directors, including vacancies resulting from an increase in the number of directors, may be filled by a majority of the remaining directors in office.Our Amended Articles authorize up to nine members on our board of directors.The board of directors may, pursuant to a resolution adopted by a majority of the entire board, increase the size of our board up to the maximum number directors permitted under the Amended Articles and designate the directors to fill the vacancies. Special Meeting of Shareholders.Under our Bylaws and the Colorado Business Corporation Act, special meetings of our shareholders may be called by our president or the board of directors or upon written demand by the holders of shares representing at least ten percent of all votes entitled to be cast on any issue proposed to be considered at the meeting. Requirements for Advance Notice of Shareholder Nominations and Proposals.A shareholder may make a nomination for the election of a director only if written notice of such shareholder’s intent has been given in accordance with the Bylaws, with respect to an annual meeting, no later than the end of the fiscal year immediately preceding the annual meeting and, with respect to an election to be held at a special meeting, no later than the tenth day following the date on which notice of the special meeting was first mailed to our shareholders. To be timely, a shareholder seeking to propose business at an annual meeting must give notice of such proposal not later than the 60th day nor earlier than the 90th day prior to the first anniversary of the preceding year’s annual meeting.
